Citation Nr: 1521818	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-14 936A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals May 2010 decision that found that an overpayment of VA educational assistance benefits in the amount of $13,814.80 had been properly created.

(The issues of whether an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created and entitlement to waiver of recovery of overpayment of VA educational assistance benefits in the amount of $13,814.80 will be addressed in a separate decision.)  


REPRESENTATION

Moving party represented by:  Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) pursuant to a November 2011 motion for revision of a May 2010 Board decision on the grounds of CUE.  

In its May 2010 decision, the Board found that an overpayment of VA educational assistance benefits in the amount of $13,814.80 had been properly created.  In March 2012, the Veteran filed a motion for reconsideration of that Board decision.  The Board denied the Veteran's motion for reconsideration in April 2012.  Thereafter, the Veteran submitted a May 2012 notice of appeal of the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to VA's governing regulations, the Veteran's CUE motion was stayed pending the outcome of his Court appeal.  See 38 C.F.R. § 20.1410 (2014).  The Court subsequently issued a May 2014 Memorandum Decision vacating the Board's May 2010 decision and remanding the issue of whether an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created to the Board for readjudication.  

As the time for reconsideration, review, or appeal of the May 2014 Memorandum Decision on the Veteran's claim has now expired, consideration of his CUE motion may proceed.  38 C.F.R. § 20.1410 (2014).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the May 2014 Memorandum Decision from the Court is potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  



FINDINGS OF FACT

1.  In its May 2010 decision, the Board found that an overpayment of VA educational assistance benefits in the amount of $13,814.80 had been properly created.  

2.  In a motion received in November 2011, the Veteran alleged CUE in the May 2010 Board decision.

3.  In a May 2014 Memorandum Decision, the Court vacated and remanded the Board's May 2010 decision with respect to the issue of whether an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created.


CONCLUSION OF LAW

The Court's partial remand of the May 2010 decision precludes the Board from reaching the merits of the Veteran's motion alleging CUE in that prior decision; therefore, his motion must be dismissed.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. § 20.1400(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2011, the Veteran filed a motion for reconsideration on the basis of CUE of a May 2010 Board decision that found that an overpayment of VA educational assistance benefits in the amount of $13,814.80 had been properly created.  Thereafter, in March 2012, the Veteran filed a motion for reconsideration of that Board decision.  The Board denied the Veteran's motion for reconsideration in April 2012.  In May 2012, the Veteran filed a notice of appeal to the Court with respect to the portion of the May 2010 Board decision that found that an overpayment of VA educational assistance benefits in the amount of $13,814.80 had been properly created.  Pursuant to VA's governing regulations, the Veteran's CUE motion was stayed pending the conclusion of his appeal before the Court.  38 C.F.R. § 20.1410 (2014).   

In May 2014, the Court issued a Memorandum Decision vacating the Board's May 2010 decision and remanding the issue of whether an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created.  The Veteran did not appeal the May 2014 Memorandum Decision.  Subsequently, the Court issued an August 2014 Mandate holding that the time for reconsideration, review, or appeal of its Memorandum Decision had expired.  Jurisdiction of the Veteran's validity of creation of debt claim was then transferred back to the Board for readjudication in accordance with the Memorandum Decision.  

Although the Board has retaken jurisdiction of the Veteran's validity of creation of debt claim for the limited purpose of complying with the Court's Memorandum Decision, it does not presently have jurisdiction to consider his motion of CUE with respect to that claim.  That is because the Veteran's motion has been effectively rendered moot by the Court's vacatur of the Board's prior decision addressing the issue of whether an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created.  Indeed, in light of the Court's Memorandum Decision, there remains no final decision for the Board to review on the basis of clear and unmistakable error.  38 C.F.R. § 20.1400(b) (2014); Winsett v. Principi, 341 F.3d 1329 (Fed. Cir. 2003).  Accordingly, the Board is precluded from reaching the merits of the Veteran's CUE motion with respect to whether an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created and must dismiss that issue.

For the foregoing reasons, the Board must dismiss the Veteran's motion alleging CUE in the May 2010 Board decision, as an adjudication on that motion is precluded as a matter of law.  38 C.F.R. § 20.1400 (2014).





ORDER

The Veteran's motion alleging CUE in the Board's May 2010 decision is dismissed, with prejudice to refiling.



                       ____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



